Citation Nr: 1014446	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for bilateral 
hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from November 1976 to January 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of the Veteran's case is 
currently with the VA RO in Denver, Colorado.

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that was conducted via 
video conference.  A transcript of the hearing is of record.

In October 2007, the Board remanded the Veteran's case to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

In the prior October 2007 Board remand, the AMC was 
instructed to make arrangements to obtain all records of 
medical treatment of the Veteran, including any records of 
treatment dated from 1980 through 1987 at the Blanchfield 
Army Community Hospital at Fort Campbell, Kentucky.  The AMC 
was to insure that such records were requested specifying 
that she was treated as a dependent and under the proper 
identifying information of her spouse.  

In May 2009, the AMC wrote to Blanchfield Army Community 
Hospital and requested the Veteran's records.  Blanchfield 
Army Community Hospital responded that no outpatient records 
were found and that all retired inpatient and outpatient 
records for a patient that was a dependent can be requested 
from the National Personnel Records Center (NPRC).  The AMC 
then contacted the NPRC and requested the Veteran's active 
duty inpatient clinical records dated from 1980 to 1987 at 
Peterson Air Force Base.  This request did not mention 
outpatient treatment records from Blanchfield Army Community 
Hospital or indicate that the Veteran was treated as a 
dependent under the proper identifying information of her 
spouse.  The Board notes that Peterson Air Force Base 
submitted a complete copy of medical records on file for the 
Veteran at that facility; however, these records were dated 
only as early as 1996.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, a remand is required so that an 
appropriate request can be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and request the Veteran's complete 
treatment records, to include outpatient and 
inpatient records from Blanchfield Army 
Community Hospital at Fort Campbell, Kentucky, 
dated from 1980 to 1987.  Insure that such 
records are requested specifying that she was 
treated as a dependent and under the proper 
identifying information of her spouse.  If 
these records are not available, a negative 
reply is required.  

2.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If the claims remains 
denied, provide the Veteran and her 
representative with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

